 

Exhibit 10.16

 

MERISANT COMPANY

 

2008 SUPPLEMENTAL INCENTIVE PLAN

 

Merisant Company, a corporation organized and existing under the laws of the
State of Delaware (the “Company”), hereby establishes and adopts the following
2008 Supplemental Incentive Plan (the “Plan”) to provide incentive bonuses to
certain executive officers and other key employees of the Company and
Subsidiaries of the Company.

 


1.             PURPOSES OF THE PLAN


 


THE PURPOSES OF THE PLAN ARE TO PROVIDE INCENTIVE AND FINANCIAL REWARDS TO
OFFICERS AND OTHER KEY EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES WHO,
BECAUSE OF THE EXTENT OF THEIR RESPONSIBILITIES, CAN MAKE SIGNIFICANT
CONTRIBUTIONS TO THE COMPANY’S SUCCESS BY THEIR ABILITY, INDUSTRY, LOYALTY AND
EXCEPTIONAL SERVICES.  MAKING THE OFFICERS AND KEY EMPLOYEES OF THE COMPANY AND
ITS SUBSIDIARIES PARTICIPANTS IN THAT SUCCESS WILL ADVANCE THE INTERESTS OF THE
COMPANY AND ITS STOCKHOLDERS AND WILL ASSIST THE COMPANY AND ITS SUBSIDIARIES IN
ATTRACTING AND RETAINING SUCH OFFICERS AND KEY EMPLOYEES.


 


2.             DEFINITIONS


 


2.1          “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


2.2          “COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD OR
ANY SUBCOMMITTEE THEREOF FORMED BY THE COMPENSATION COMMITTEE FOR THE PURPOSE OF
ACTING AS THE COMMITTEE HEREUNDER.


 


2.3          “ELIGIBLE PARTICIPANT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.1.


 


2.4          “INCENTIVE STATEMENT” SHALL MEAN A LETTER OR OTHER CORRESPONDENCE
PROVIDED BY THE COMPANY TO A PARTICIPANT THAT SETS FORTH THE SUPPLEMENTAL
INCENTIVE BONUS OR SUPPLEMENTAL INCENTIVE BONUSES THAT SHALL BE EARNED BY A
PARTICIPANT UNDER THE PLAN UPON THE SUCCESSFUL COMPLETION OF THE PERFORMANCE
CRITERIA WITH RESPECT TO EACH SUCH SUPPLEMENTAL INCENTIVE BONUS.


 


2.5          “PARTICIPANT” SHALL MEAN AN ELIGIBLE PARTICIPANT WHO IS SELECTED BY
THE COMMITTEE PURSUANT TO SECTION 3.1 TO PARTICIPATE IN THIS PLAN WITH RESPECT
TO A PERFORMANCE PERIOD.


 


2.6          “PERFORMANCE CRITERIA” SHALL MEAN THE GOALS ESTABLISHED BY THE
COMMITTEE IN ORDER FOR A SUPPLEMENTAL INCENTIVE BONUS TO BE EARNED.


 


2.7          “PERFORMANCE PERIOD” SHALL MEAN THE COMPANY’S FISCAL YEAR ENDED
DECEMBER 31, 2008 OR SUCH SHORTER PERIOD DURING THE COMPANY’S FISCAL YEAR ENDED
DECEMBER 31, 2008 ESTABLISHED BY THE COMMITTEE IN EACH CASE DURING WHICH
PERFORMANCE CRITERIA MUST BE MET IN ORDER FOR A SUPPLEMENTAL INCENTIVE BONUS TO
BE PAID.


 


2.8          “SUBSIDIARY” SHALL MEAN ANY CORPORATION OR OTHER ENTITY (OTHER THAN
THE COMPANY) OF WHICH MORE THAN 50 PERCENT OF ITS OUTSTANDING SECURITIES
REPRESENTING THE RIGHT, OTHER THAN AS


 

--------------------------------------------------------------------------------



 


AFFECTED BY EVENTS OF DEFAULT, TO VOTE FOR THE ELECTION OF DIRECTORS OR OTHER
MANAGERS OF SUCH CORPORATION OR OTHER ENTITY, IS OWNED BY SUCH CORPORATION’S OR
OTHER ENTITY’S PARENT AND/OR ONE OR MORE OF THE PARENT’S OTHER SUBSIDIARIES.


 


2.9          “SUPPLEMENTAL INCENTIVE BONUS” SHALL MEAN AN INCENTIVE BONUS THAT
MAY BE EARNED UNDER THIS PLAN UPON THE SUCCESSFUL COMPLETION BY A PARTICIPANT OF
THE PERFORMANCE CRITERIA SET FORTH IN AN INCENTIVE STATEMENT DELIVERED BY THE
COMPANY TO SUCH PARTICIPANT.


 


 


3.                                      ELIGIBILITY AND ADMINISTRATION


 


3.1.         ELIGIBILITY.  THE INDIVIDUALS ENTITLED TO PARTICIPATE IN THE PLAN
SHALL BE ANY OFFICER OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY AND ANY
OTHER EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY IN EACH CASE
SELECTED BY THE COMMITTEE TO PARTICIPATE IN THE PLAN (EACH, AN “ELIGIBLE
PARTICIPANT”).


 


3.2.         ADMINISTRATION.  (A) THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  THE COMMITTEE SHALL HAVE FULL POWER AND AUTHORITY, SUBJECT TO THE
PROVISIONS OF THE PLAN AND SUBJECT TO SUCH ORDERS OR RESOLUTIONS NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN AS MAY FROM TIME TO TIME BE ADOPTED
BY THE BOARD, TO: (I) SELECT THE PARTICIPANTS TO WHOM THE OPPORTUNITY TO EARN
SUPPLEMENTAL INCENTIVE BONUSES MAY FROM TIME TO TIME BE OFFERED HEREUNDER;
(II) DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF
THE PLAN, OF EACH SUPPLEMENTAL INCENTIVE BONUS; (III) DETERMINE THE TIME WHEN
SUPPLEMENTAL INCENTIVE BONUSES WILL BE OFFERED AND THE PERFORMANCE PERIOD TO
WHICH THEY RELATE; (IV) AFFIRM THE SUPPLEMENTAL INCENTIVE BONUS FORMULA FOR EACH
PARTICIPANT IN RESPECT OF PERFORMANCE PERIODS AND CERTIFY AS TO THE AMOUNT OF
THE SUPPLEMENTAL INCENTIVE BONUS FOR EACH PARTICIPANT IN RESPECT OF PERFORMANCE
PERIODS; (V) DETERMINE WHETHER PAYMENT OF SUPPLEMENTAL INCENTIVE BONUSES MAY BE
DEFERRED BY PARTICIPANTS; (VI) INTERPRET AND ADMINISTER THE PLAN AND ANY
INSTRUMENT OR AGREEMENT ENTERED INTO OR IN CONNECTION WITH THE PLAN;
(VII) CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN
THE PLAN OR ANY INCENTIVE STATEMENT IN THE MANNER AND TO THE EXTENT THAT THE
COMMITTEE SHALL DEEM DESIRABLE TO CARRY IT INTO EFFECT; (VIII) ESTABLISH SUCH
RULES AND REGULATIONS AND APPOINT SUCH AGENTS AS IT SHALL DEEM APPROPRIATE FOR
THE PROPER ADMINISTRATION OF THE PLAN; AND (IX) MAKE ANY OTHER DETERMINATION AND
TAKE ANY OTHER ACTION THAT THE COMMITTEE DEEMS NECESSARY OR DESIRABLE FOR
ADMINISTRATION OF THE PLAN.


 


(B)           DECISIONS OF THE COMMITTEE SHALL BE FINAL, CONCLUSIVE AND BINDING
ON ALL PERSONS OR ENTITIES, INCLUDING THE COMPANY AND ANY PARTICIPANT.  A
MAJORITY OF THE MEMBERS OF THE COMMITTEE MAY DETERMINE ITS ACTIONS AND FIX THE
TIME AND PLACE OF ITS MEETINGS.


 


(C)           TO THE EXTENT NOT INCONSISTENT WITH APPLICABLE LAW OR THE
RULES AND REGULATIONS OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THE COMPANY’S
SECURITIES ARE LISTED OR QUALIFIED FOR TRADING, THE COMMITTEE MAY DELEGATE TO
ONE OR MORE OFFICERS OF THE COMPANY OR A COMMITTEE OF OFFICERS THE AUTHORITY TO
TAKE ACTIONS ON ITS BEHALF PURSUANT TO THE PLAN.


 


4.             AWARDS


 


4.1.         PERFORMANCE PERIOD.  (A)  THE COMMITTEE SHALL, IN WRITING,
DESIGNATE ONE OR MORE PERFORMANCE PERIODS FOR SUCH FISCAL YEAR, AND SHALL
(I) DETERMINE THE PARTICIPANTS FOR SUCH


 


2

--------------------------------------------------------------------------------



 


PERFORMANCE PERIOD(S), AND (II) AFFIRM THE SUPPLEMENTAL INCENTIVE BONUS FOR EACH
PARTICIPANT FOR SUCH PERFORMANCE PERIOD(S).

                (B)  UNLESS OTHERWISE SPECIFIED BY THE COMMITTEE, IF AN ELIGIBLE
PARTICIPANT IS SELECTED BY THE COMPENSATION COMMITTEE TO BE A PARTICIPANT ON A
DATE THAT IS AFTER THE DATE ON WHICH THE ACTIONS SPECIFIED IN PARAGRAPH
(A) ABOVE HAVE OCCURRED WITH RESPECT TO AN APPLICABLE PERFORMANCE PERIOD, SUCH
PARTICIPANT SHALL PARTICIPATE ON A PRO RATA BASIS WITH RESPECT TO SUCH
PERFORMANCE PERIOD BASED UPON THE EFFECTIVE DATES ON WHICH SUCH PARTICIPANT IS
SELECTED.


 


4.2.         CERTIFICATION.  AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE
CONCLUSION OF EACH PERFORMANCE PERIOD, THE AMOUNT OF SUPPLEMENTAL INCENTIVE
BONUSES SHALL BE REVIEWED AND APPROVED BY THE CEO.


 


4.3.         PAYMENT OF SUPPLEMENTAL INCENTIVE BONUSES.  THE AMOUNT OF THE AWARD
ACTUALLY PAID TO A PARTICIPANT SHALL BE ANY AMOUNT EQUAL TO OR LESS THAN THE
SUPPLEMENTAL INCENTIVE BONUS (INCLUDING ZERO), AS DETERMINED BY THE COMMITTEE IN
ITS SOLE DISCRETION.  THE ACTUAL AMOUNT OF THE AWARD DETERMINED BY THE COMMITTEE
FOR A PERFORMANCE PERIOD SHALL, SUBJECT TO ANY DEFERRAL PERMITTED BY THE
COMMITTEE IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, BE PAID IN CASH THROUGH THE PAYROLL SERVICE TO
EACH PARTICIPANT AT SUCH TIME AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION FOLLOWING THE END OF THE APPLICABLE PERFORMANCE PERIOD AND NOT LATER
THAN MARCH 15, 2009.  EACH SUPPLEMENTAL INCENTIVE BONUS SHALL BE EARNED ON THE
DATE OF PAYMENT OF SUCH SUPPLEMENTAL BONUS.


 


4.4.         FORFEITURE UPON TERMINATION OF EMPLOYMENT.   IF A PARTICIPANT’S
EMPLOYMENT IS TERMINATED BY THE PARTICIPANT OR BY THE COMPANY OR ANY SUBSIDIARY
OF THE COMPANY FOR ANY REASON PRIOR TO THE PAYMENT OF THE SUPPLEMENTAL INCENTIVE
BONUS, THE SUPPLEMENTAL INCENTIVE BONUS SHALL BE FORFEITED UNLESS OTHERWISE
AGREED BY THE COMMITTEE, AND NEITHER THIS PLAN NOR ANY OTHER WRITING OR
STATEMENT OF THE COMPANY OR ANY OF ITS DULY AUTHORIZED REPRESENTATIVES SHALL
CREATE ANY CONTRACTUAL OR OTHER RIGHT OF ANY PARTICIPANT TO RECEIVE ANY SUCH
SUPPLEMENTAL INCENTIVE BONUS PRIOR TO THE PAYMENT THEREOF UNLESS EXPRESSLY
APPROVED BY THE COMMITTEE.


 


5.                                      MISCELLANEOUS


 


5.1.         AMENDMENT AND MODIFICATION OF THE PLAN.  THE BOARD MAY, FROM TIME
TO TIME, ALTER, AMEND OR SUSPEND THE PLAN AS IT SHALL DEEM ADVISABLE AND MAY AT
ANY TIME TERMINATE THE PLAN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE BOARD WILL TERMINATE, CONFIRM OR AMEND THE PLAN IF ONE OR MORE ACTIONS ARE
TAKEN OR TRANSACTIONS COMPLETED THAT ENABLES THE COMPANY, ANY AFFILIATE OF THE
COMPANY OR SUCCESSOR OF THE COMPANY TO PROVIDE PARTICIPANTS AND OTHER MANAGERS
AND EMPLOYEES OF THE COMPANY WITH AN OPPORTUNITY TO ACQUIRE EQUITY SECURITIES IN
THE COMPANY, AN AFFILIATE OF THE COMPANY OR SUCCESSOR OF THE COMPANY THROUGH THE
EXERCISE OF OPTIONS, THE ISSUANCE OF EQUITY SECURITIES OR OTHERWISE OR
EQUITY-BASED COMPENSATION.  A PARTICIPANT SHALL HAVE NO RECOURSE AGAINST THE
COMPANY, ITS SUBSIDIARIES OR ANY STOCKHOLDER, DIRECTOR OR OFFICER OF THE COMPANY
OR OF ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY AMENDMENT OR TERMINATION OF
THE PLAN.


 


5.2.         TAX WITHHOLDING.  THE COMPANY OR ANY SUBSIDIARY SHALL HAVE THE
RIGHT TO MAKE ALL PAYMENTS OR DISTRIBUTIONS PURSUANT TO THE PLAN TO A
PARTICIPANT, NET OF ANY APPLICABLE FEDERAL,


 


3

--------------------------------------------------------------------------------



 


STATE AND LOCAL TAXES REQUIRED TO BE PAID OR WITHHELD.  THE COMPANY OR ANY
SUBSIDIARY SHALL HAVE THE RIGHT TO WITHHOLD FROM WAGES, SUPPLEMENTAL INCENTIVE
BONUSES OR OTHER AMOUNTS OTHERWISE PAYABLE TO SUCH PARTICIPANT SUCH WITHHOLDING
TAXES, OR OTHER DEDUCTIONS, AS MAY BE REQUIRED BY LAW, AUTHORIZED BY THE
PARTICIPANT OR TO OTHERWISE REQUIRE THE PARTICIPANT TO PAY SUCH WITHHOLDING
TAXES.  IF THE PARTICIPANT SHALL FAIL TO MAKE SUCH TAX PAYMENTS AS ARE REQUIRED,
THE COMPANY OR ANY SUBSIDIARY SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE
RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO
SUCH PARTICIPANT OR TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY TO SATISFY
SUCH WITHHOLDING OR DEDUCTION OBLIGATIONS.


 


5.3.         RIGHT OF DISCHARGE RESERVED; CLAIMS TO AWARDS.  NOTHING IN THE PLAN
NOR THE OFFER TO EARN A SUPPLEMENTAL INCENTIVE BONUS HEREUNDER SHALL CONFER UPON
ANY PARTICIPANT THE RIGHT TO CONTINUE IN THE EMPLOYMENT OF THE COMPANY OR ANY
SUBSIDIARY OR AFFECT ANY RIGHT THAT THE COMPANY OR ANY SUBSIDIARY MAY HAVE TO
TERMINATE THE EMPLOYMENT OF (OR TO DEMOTE OR TO EXCLUDE FROM FUTURE AWARDS UNDER
THE PLAN) ANY SUCH PARTICIPANT AT ANY TIME FOR ANY REASON.  EXCEPT AS
SPECIFICALLY PROVIDED BY THE COMMITTEE, THE COMPANY SHALL NOT BE LIABLE FOR THE
LOSS OF EXISTING OR POTENTIAL PROFIT FROM A SUPPLEMENTAL INCENTIVE BONUS IN THE
EVENT OF THE TERMINATION OF EMPLOYMENT OF ANY PARTICIPANT.  NO PARTICIPANT SHALL
HAVE ANY CLAIM TO BE OFFERED THE CHANCE TO EARN A SUPPLEMENTAL INCENTIVE BONUS
UNDER THE PLAN, AND THERE IS NO OBLIGATION FOR UNIFORMITY OF TREATMENT OF
PARTICIPANTS UNDER THE PLAN.


 


5.4.         NATURE OF PAYMENTS.  ALL SUPPLEMENTAL INCENTIVE BONUSES MADE
PURSUANT TO THE PLAN ARE IN CONSIDERATION OF SERVICES PERFORMED OR TO BE
PERFORMED FOR THE COMPANY OR ANY SUBSIDIARY, DIVISION OR BUSINESS UNIT OF THE
COMPANY.  ANY INCOME OR GAIN REALIZED PURSUANT TO A SUPPLEMENTAL INCENTIVE BONUS
UNDER THE PLAN CONSTITUTE A SPECIAL INCENTIVE PAYMENT TO THE PARTICIPANT AND
SHALL NOT BE TAKEN INTO ACCOUNT, TO THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW
OR THE APPLICABLE EMPLOYEE BENEFITS PLANS OF THE COMPANY OR ITS SUBSIDIARIES, AS
COMPENSATION FOR PURPOSES OF ANY OF THE EMPLOYEE BENEFIT PLANS OF THE COMPANY OR
ANY SUBSIDIARY EXCEPT AS MAY BE DETERMINED BY THE COMMITTEE OR BY THE BOARD OR
BOARD OF DIRECTORS OF THE APPLICABLE SUBSIDIARY.


 


5.5.         OTHER PLANS.  NOTHING CONTAINED IN THE PLAN SHALL PREVENT THE BOARD
FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS, SUBJECT TO
STOCKHOLDER APPROVAL IF SUCH APPROVAL IS REQUIRED; AND SUCH ARRANGEMENTS MAY BE
EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.


 


5.6.         SEVERABILITY.  IF ANY PROVISION OF THE PLAN SHALL BE HELD UNLAWFUL
OR OTHERWISE INVALID OR UNENFORCEABLE IN WHOLE OR IN PART BY A COURT OF
COMPETENT JURISDICTION, SUCH PROVISION SHALL (A) BE DEEMED LIMITED TO THE EXTENT
THAT SUCH COURT OF COMPETENT JURISDICTION DEEMS IT LAWFUL, VALID AND/OR
ENFORCEABLE AND AS SO LIMITED SHALL REMAIN IN FULL FORCE AND EFFECT, AND (B) NOT
AFFECT ANY OTHER PROVISION OF THE PLAN OR PART THEREOF, EACH OF WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.  IF THE MAKING OF ANY PAYMENT OR THE PROVISION
OF ANY OTHER BENEFIT REQUIRED UNDER THE PLAN SHALL BE HELD UNLAWFUL OR OTHERWISE
INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, SUCH
UNLAWFULNESS, INVALIDITY OR UNENFORCEABILITY SHALL NOT PREVENT ANY OTHER PAYMENT
OR BENEFIT FROM BEING MADE OR PROVIDED UNDER THE PLAN, AND IF THE MAKING OF ANY
PAYMENT IN FULL OR THE PROVISION OF ANY OTHER BENEFIT REQUIRED UNDER THE PLAN IN
FULL WOULD BE UNLAWFUL OR OTHERWISE INVALID OR UNENFORCEABLE, THEN SUCH
UNLAWFULNESS, INVALIDITY OR UNENFORCEABILITY SHALL NOT PREVENT SUCH PAYMENT OR
BENEFIT FROM BEING MADE OR PROVIDED IN PART,


 


4

--------------------------------------------------------------------------------



 


TO THE EXTENT THAT IT WOULD NOT BE UNLAWFUL, INVALID OR UNENFORCEABLE, AND THE
MAXIMUM PAYMENT OR BENEFIT THAT WOULD NOT BE UNLAWFUL, INVALID OR UNENFORCEABLE
SHALL BE MADE OR PROVIDED UNDER THE PLAN.


 


5.7.         CONSTRUCTION.  AS USED IN THE PLAN, THE WORDS “INCLUDE” AND
“INCLUDING,” AND VARIATIONS THEREOF, SHALL NOT BE DEEMED TO BE TERMS OF
LIMITATION, BUT RATHER SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.”


 


5.8.         UNFUNDED STATUS OF THE PLAN.  THE PLAN IS INTENDED TO CONSTITUTE AN
“UNFUNDED” PLAN FOR INCENTIVE COMPENSATION AND DEFERRED COMPENSATION IF
PERMITTED BY THE COMMITTEE.  WITH RESPECT TO ANY PAYMENTS NOT YET MADE TO A
PARTICIPANT BY THE COMPANY, NOTHING CONTAINED HEREIN SHALL GIVE ANY SUCH
PARTICIPANT ANY RIGHTS THAT ARE GREATER THAN THOSE OF A GENERAL CREDITOR OF THE
COMPANY.


 


5.9.         GOVERNING LAW.  THE PLAN AND ALL DETERMINATIONS MADE AND ACTIONS
TAKEN THEREUNDER, TO THE EXTENT NOT OTHERWISE GOVERNED BY THE U.S. INTERNAL
REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME, OR THE LAWS OF THE UNITED
STATES, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS THAT MIGHT RESULT IN THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION, AND SHALL BE CONSTRUED ACCORDINGLY.


 


5.10.       EFFECTIVE DATE OF PLAN.  THE PLAN SHALL BE EFFECTIVE UPON APPROVAL
OF THE BOARD AND  APPROVAL OF THE PERFORMANCE CRITERIA BY THE COMMITTEE.


 


5.11.       CAPTIONS.  THE CAPTIONS IN THE PLAN ARE FOR CONVENIENCE OF REFERENCE
ONLY, AND ARE NOT INTENDED TO NARROW, LIMIT OR AFFECT THE SUBSTANCE OR
INTERPRETATION OF THE PROVISIONS CONTAINED HEREIN.


 

*    *    *

 

5

--------------------------------------------------------------------------------

 